ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that William Dale Behan, Louisiana Bar Roll number 24959, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Nineteenth Judicial District Court for the Parish of East Baton Rouge is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana